                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Stacy Lashone Kinsey                                              Docket No. 4:99-CR-62-lH

                              Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Stacy Lashone Kinsey, who, upon an earlier plea of guilty to
Unlawful Possession of a Firearm by a Convicted Felon, in violation of 18 U.S.C. § 922(g)(l), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on November 13, 2001, to the
custody of the Bureau of Prisons for a term of 51 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Stacy Lash one Kinsey was released from custody on August 16, 2019, at which time the term of supervised
release commenced.

On August 20, 2019, a Petition for Action was approved by the Court requiring Kinsey to obtain a psycho-
sexual evaluation.

On October 10, 2019, a Violation Report was submitted to the Court advising Kinsey tested positive for
marijuana. At that time, it was recommended that supervision be permitted to continue thus allowing Kinsey
a chance to participate in an approved course of treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Kinsey received his psycho-sexual assessment through a contract vendor between September 10, 2019 and.
October 22, 2019. As a result of the assessment, it was determined that Kinsey was not in need of sex
offender specific counseling; however, could benefit from an approved program of mental health therapy.

On October 9, 2019, Kinsey submitted to a urinalysis screening which was confirmed positive for marijuana
by Alere Laboratories on October 13, 2019. On October 22, 2019, Kinsey submitted to a urinalysis
screening which was again, confirmed positive for marijuana by Alere Laboratories on October 28, 2019.
An interpretation report was requested from Alere Toxicology, which revealed Kinsey reused marijuana
before each urinalysis screening. The undersigned probation officer confronted Kinsey with the results of
his urinalysis screenings on November 1, 2019, at which time he admitted to using marijuana before each
of the urinalysis screenings. Kinsey was verbally reprimanded for his violation conduct and expressed
remorse for his actions.

Therefore, it is respectfully recommended that Kinsey be placed on curfew to be determined by the
probation office, and to be monitored with Location Monitoring: Radio Frequency equipment for a period
not to exceed 30 consecutive days. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.
Stacy Lashone Kinsey
Docket No. 4:99-CR-62-lH
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

   2. The defendant shall, adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in fuli force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl Jay Kellum
Robert L. Thornton                                   Jay Kellum
Supervising U.S. Probation
                     \
                           Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5109
                                                     Executed On: November 5, 2019

                                       ORDER OF THE COURT

Considered a?,:'1-. ordered this S~    day of    ke,,,,.AA--             , 2019, and ordered filed and
made a part of e records in the above case.
              '
 ~~
Malcolm J. oward
Senior U.S. District Judge
